Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS filed on Sept. 16, 2021, and response filed Sept. 7, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 2, 8, 50-66 are currently pending.
Claims 1, 2 and 50 are amended.
	Claims 3-7 and 9-49 are cancelled.
Claims 51-66 are new.
	Claims 1, 2, 8, 50-66 have been considered on the merits. 

Claim Objections
	New claim objections are added due to amendment.

	Claim 59 is objected to in the recitation of “two of more of the analytes” in line 1, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “two or more of the analytes”. 
Claim 60 is objected to in the recitation of “two of more of the analytes” in line 5, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “two or more of the analytes”. 
	Claim 63 is objected to in the recitation of “two of more of the analytes” in line 2, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “two or more of the analytes”. 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 101
New claim rejections under 35 USC § 101 have been added to address the claim amendments and upon further consideration.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8 and 60-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.  
Claim 1 recites the judicial exception of: 


The step of providing a dialysis prescription for the patient based on a pattern presented by two or more of the analytes in the Raman spectrum is considered a judicial exception since it is a mental process. 
This judicial exception is not integrated into a practical application because the additional steps of:
“obtaining a sample from a dialysis patient and obtaining a Raman spectrum from the patient sample”; and
“detecting the presence of two or more analytes within the patient sample from the Raman spectrum”,

do not add meaningful limitations to the abstract ideas because they amount to simply to gathering samples and data from patient.  The additional sample and data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples which are obtained (abstract, 0001, 0010 and 0011).  There is no further step of applying the mental step of providing a dialysis prescription for the patient to a practical application 
Similarly, claims 2, 8, 65 and 66, contain additional steps which do not integrate the judicial exceptions into a practical application, because the additional steps of providing a Raman spectrum of urea and creatinine as claim 2, the patient sample is a dialysate, blood, plasma or urine as recited in claim 8, the presence of two or more analytes within the patient Raman spectrum is detected by selecting one or more wavelength(s) of interest as recited in claim 65, and the one or more wavelength(s) is selected from about 900 cm-1, about 1000 cm-1, about 1040 cm-1, and/or about 1070 cm-1 as recited in claim 66 do not add meaningful limitations to the abstract ideas because they amount to simply to gathering data and sample type.  The additional limitations to the steps do not add meaningful limitations to the method as they are insignificant extra-solution activities. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient blood samples (abstract, 0001, 0010 and 0022).  Womble teaches that the excitation wavelengths will range from 700 nm to 2.5 µm (0038), analytes are detected by changes in intensity of light at particular wavelengths (0022) and selecting wavelengths of the Raman spectrum that are of interest (0034). 

Claim 60 recites the judicial exception of: 

The step of preparing a dialysis prescription for the patient based on the presence of one or the two or more of the analytes relative to another of the two or more of the analytes is considered a judicial exception since it is a mental process. 
This judicial exception is not integrated into a practical application because the additional steps of:
“obtaining a patient Raman spectrum from a sample associated with a dialysis patient”; and
“detecting the presence of two or more analytes within the patient Raman spectrum”,

do not add meaningful limitations to the abstract ideas because they amount to simply to gathering samples and data from patient.  The additional sample and data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient samples which are obtained (abstract, 0001, 0010 and 0011).  There is no further step of applying the mental step of providing a dialysis prescription for the patient to a practical application 
Similarly, claim 61, contains an additional step which does not integrate the judicial exceptions into a practical application, because the additional step of providing a Raman spectrum of urea and creatinine as claim 61, does not add meaningful limitations to the abstract idea because it amounts to simply to gathering data and sample type.  The additional limitations to the steps do not add meaningful limitations to the method as they are insignificant extra-solution activities. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this are well-understood, routine, conventional steps in methods of monitoring patients as evidenced by Womble et al. (US 2010/0165324 A1).  Womble teaches monitoring patients by providing Raman spectrum of analytes from patient blood samples (abstract, 0001, 0010 and 0022).
Claim 62 recites the judicial exception of: 
 “providing a second prescription during dialysis of the patient which is a dynamic dialysis prescription based on analyte kinetics represented from Raman spectra obtained from multiple samples of the patient.” 
This step of providing a second prescription during the patient based on analyte kinetics represented from Raman spectra obtained from multiple samples of the patient is considered a judicial exception since it is a mental process. 
Claim 63 recites the judicial exception of: 

This limitation where the presence of one of the two or more analytes relative to another of the two of more of the analytes and where this is representative of a particular treatment outcome characteristics or disease state is considered a judicial exception since it is a mental process. 
Claim 64 recites the judicial exception of: 
 “there is a change in the presence of one of the two or more analytes relative to another of the two or more analytes and the prescription is based on the change.” 
This limitation where the change in the presence of one of the two or more analytes relative to another of the two or more analytes and basing the prescription on the change is considered a judicial exception since it is a mental process. 

Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 60-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 60 recites a step of “preparing a dialysis prescription for the dialysis patient based on the presence of one of the two or more of the analytes relative to another of the two or more of the analytes”.   Similarly, claim 63 recites the limitation of “Wherein the presence of one or the two or more analytes relative to another of the two of more of the analytes is representative of a particular treatment outcome characteristics or disease state”, and claim 64 recites the limitation of “wherein there is a change in the presence of one of the two or more analytes relative to another of the two or more analytes and the prescription is based on the change.”  The specification describes that using several Raman spectroscopic methods can be used which allow the clinician to analyze the molecular components of the fluid samples to use the analysis to assess the patient and modify treatment (para. 0052 and 0053 of unpublished specification).  There is no description in the specification of basing a dialysis prescription for a patient on the presence of two or more analytes relative to the 
This is a new matter rejection.


New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 50, the phrase “treating the patient according to a dialysis prescription based on the molecular fingerprint”, renders the claim and its dependents indefinite, since it is unclear a dialysis prescription is based on the molecular fingerprint.  There is no guidance or steps in the claims to how a molecular finger print is being used to generate a dialysis prescription or how the dialysis prescription is based on the molecular finger print.  
.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 50-55, 57-59, 65 and 66 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Womble et al. (US 2010/0165324 A1) as evidenced by Balan et al. (Materials, 2019).
With respect to claim 1, Womble teaches a method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient (abstract, 0001 claim 1, claim 8, the first recited step of claim 50, and claim 55, Womble teaches obtaining a blood sample from a dialysis patient (abstract, 0001, 0010, 0011, 0021). 
With respect to the second recited step of claims 1 and 50, detecting the presence of two or more analytes within the patient sample from the Raman spectrum by obtaining a Raman spectroscopic signature (analyte pattern) of one or more analytes present in the blood of the patient or a combination of species of analytes (abstract, 0001, 0010, 0011, 0021, 0023-0026, 0028 and Fig. 5-6).  
With respect to third step of claim 50, Womble teaches the providing a Raman spectral data for a healthy individual (a reference sample with a known disease state status and a control) (0022).  Womble teaches a look-up table can be used for plotting urea predictions versus a reference comprising of healthy individuals or threshold concentration in healthy individuals (0022).  
With respect to the third recited step of claim 1 and to the fourth recited step of claim 50, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (providing a dialysis prescription for the patient based on a pattern presented by two or more of the analytes in the Raman spectrum and treating the patient according to a dialysis prescription based on the molecular fingerprint) (0008-0011, 0030 and 0031).  
With respect to fourth step of claim 50, the Raman spectral data or analyte signatures taught in Womble are patterns and represent molecular fingerprints of analytes as demonstrated in Fig. 5 and 6 and as evidenced by Balan.  Balan reports 
With respect to claim 51, Womble teaches comparing the Raman spectral data (analyte pattern) of the patient with the data of the healthy individual to determine the level of the analyte in the patient (0022, 0037 and Fig. 5-6).  
With respect to claims 52-54, Womble teaches comparing the Raman spectral data of the patient with the data of the individual over time to determine the level of the analytes in the patient and the effectiveness of the treatment (disease state) (0022, 0030-0031 and 0037).  This would require multiple samples and treatment based on the kinetics of the analytes in the samples.  With respect to claim 58, Womble teaches the method can be used to determine the urea clearance efficiency and to control the extent and duration of the dialysis session (modifying the prescription during the dialysis of the patient to provide a dynamic dialysis prescription based on analyte kinetics represented from multiple samples of the patient) (0008-0011)
With respect to claims 8 and 55, Womble teaches detecting the urea levels in blood plasma samples and blood undergoing hemodialysis (abstract, 0010-0011 and 0047).  
With respect to claim 57, Womble teaches treating may include re-administering of dialysis treatment (increase dialysis treatment time) (0031). 
claim 59, Womble teaches determining the progress of urea removal during the course of hemodialysis to determine the effectiveness of the treatment (the pattern presented by two or more of the analytes is representative of a particular treatment outcome characteristic or disease state) (0030 and 0031). 
With respect to claim 65, Womble teaches the analytes are detected by selecting a wavelength of interest (0047).  With respect to claim 66, Womble teaches selecting the wavelength of 1001 cm-1 (about 1000 cm-1) for urea concentration (0047).
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 8, 50-55, 57-60, and 62-66 are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al. (US 2010/0165324 A1) as evidenced by Balan et al. (Materials, 2019) in view of Alfano et al. (US 6,151,522).
With respect to claim 1, Womble teaches a method for determining dialysis treatment efficacy and providing a dialysis prescription for the patient (abstract, 0001 0011 and 0030-0031).  With respect to the first recited step of claim 1, claim 8, the first recited step of claim 50, claim 55, and the first recited step of claim 60, Womble teaches obtaining a blood sample from a dialysis patient (abstract, 0001, 0010, 0011, 0021). 
With respect to the second recited step of claims 1, 50 and 60, detecting the presence of two or more analytes within the patient sample from the Raman spectrum by obtaining a Raman spectroscopic signature (analyte pattern) of one or more analytes present in the blood of the patient or a combination of species of analytes (abstract, 0001, 0010, 0011, 0021, 0023-0026, 0028 and Fig. 5-6).  
With respect to third step of claim 50, Womble teaches the providing a Raman spectral data for a healthy individual (a reference sample with a known disease state status and a control) (0022).  Womble teaches a look-up table can be used for plotting urea predictions versus a reference comprising of healthy individuals or threshold concentration in healthy individuals (0022).  
With respect to the third recited step of claim 1, to the fourth recited step of claim 50 and claim 62, Womble teaches the data being used to control the extent and duration of the individual patient’s dialysis treatment (providing a dialysis prescription for the patient based on a pattern presented by two or more of the analytes in the Raman spectrum and treating the patient according to a dialysis prescription based on the molecular fingerprint) (0008-0011, 0030 and 0031).  
With respect to fourth step of claim 50, the Raman spectral data or analyte signatures taught in Womble are patterns and represent molecular fingerprints of analytes as demonstrated in Fig. 5 and 6 and as evidenced by Balan.  Balan reports that Raman spectroscopies produce finger-print type information on the composition and the molecules within the composition (abstract and pg. 4 last para.).  
Womble does not explicitly teach the method where preparing a dialysis prescription for the dialysis patient is based on the presence of one of the two or more of the analytes relative to another of the two or more of the analytes as recited in the third recited step of claim 60.  Similarly, Womble does not teach the presence of one or the two or more analytes relative to another of the two of more of the analytes is representative of a particular treatment outcome characteristics or disease state as recited in claim 63.  However, Alfano teaches a similar method of using Raman spectrum analysis for diagnosing diseases and disease state (abstract and Col. 10 lines 28-32) where the method can be used to detect levels of Raman-active constituents in blood, urine, lymph and salvia (Col. 9 lines 22-33).  Alfano teaches the method where the presence of multiple analytes in the sample relative to each other are used to determine a disease state of the patient (Col. 9 line 57 to Col. 10 line 36).  According, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by Womble to include the step of preparing a dialysis prescription for the dialysis patient based on the presence of one of the two or more of the analytes relative to another of the two or more of the analytes for the benefit of further defining the disease state of the dialysis patient as taught by Alfano.  It would have been obvious to one of ordinary skill in the art to include a step of preparing a dialysis treatment based on the presence of two or more analytes in a Raman spectrum patient sample relative to the presence of other analytes in the sample, since similar methods of using Raman spectrum of patient samples were known to diagnosis disease state in a patient by analyzing the presence of different analytes relative to each other as taught by Alfano.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Womble to include the step of preparing a dialysis prescription for the dialysis patient based on the presence of one of the two or more of the analytes relative to another of the two or more of the analytes, since similar methods of using Raman spectrum of patient samples were known to diagnosis disease state in a patient by analyzing the presence of different analytes relative to each other as taught by Alfano.  
With respect to claim 51, Womble teaches comparing the Raman spectral data (analyte pattern) of the patient with the data of the healthy individual to determine the level of the analyte in the patient (0022, 0037 and Fig. 5-6).  
With respect to claims 52-54, Womble teaches comparing the Raman spectral data of the patient with the data of the individual over time to determine the level of the analytes in the patient and the effectiveness of the treatment (disease state) (0022, 0030-0031 and 0037).  This would require multiple samples and treatment based on the kinetics of the analytes in the samples.  With respect to claims 58 and 64, Womble teaches the method can be used to determine the urea clearance efficiency and to control the extent and duration of the dialysis session (modifying the prescription during the dialysis of the patient to provide a dynamic dialysis prescription based on analyte kinetics represented from multiple samples of the patient and prescription is based on the change in analytes) (0008-0011).  
With respect to claims 8 and 55, Womble teaches detecting the urea levels in blood plasma samples and blood undergoing hemodialysis (abstract, 0010-0011 and 0047).  
With respect to claim 57, Womble teaches treating may include re-administering of dialysis treatment (increase dialysis treatment time) (0031). 
With respect to claim 59, Womble teaches determining the progress of urea removal during the course of hemodialysis to determine the effectiveness of the treatment (the pattern presented by two or more of the analytes is representative of a particular treatment outcome characteristic or disease state) (0030 and 0031). 
With respect to claim 65, Womble teaches the analytes are detected by selecting a wavelength of interest (0047).  With respect to claim 66, Womble teaches selecting the wavelength of 1001 cm-1 (about 1000 cm-1) for urea concentration (0047).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2, 56 and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Womble as evidenced by Balan in view of Alfano (as applied to claims 1, 8, 50-55, 57-60, and 62-66 above), and further in view of Cunningham et al. (US 2012/0276549 A1).
The teachings of Womble and Alfano can be found in the previous rejection above. 
With respect to claims 2, 56 and 61, Womble teaches the analyte is urea (0009 and 0021) and Womble teaches the analytes can be any chemical composition released in the bloodstream such as toxins released by microorganisms, products of metabolic activity or a compound imbibed by an individual (0021).  Womble does not teach the method where the two or more analytes is urea and creatinine as recited in claims 2, 56 and 61.  However, Cunningham teaches the concentrations of creatinine and urea in 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Sept. 7, 2021 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. §101, Applicant argues that the amended claims now align with the patent eligible example of the USPTO Eligibility Guidance, in particular Example 29 and therefore should also be patent eligible.  Applicant argues that claim 1, which provides for obtaining a sample, detecting two or more analytes and providing a dialysis prescription based on the pattern presented by the analytes, is similar and aligns to Example 29 which provides for “obtaining a plasma sample” and “detecting whether JUL-1 is present” (Remarks pg. 11 para. 4).  However, this argument was not found to be persuasive, since in Example 29 a particular analyte is detected, JUL-1, and particular treatments are administered to the patient based on whether JUL-1 is detected which are administering an effective amount of vitamin D administering an effective amount of anti-tumor necrosis factor antibodies.  In contrast, the claimed inventions recite broadly detection of analytes and do not indicate whether the presence of, or an increase or decrease in levels would result in providing or preparing a particular treatment.  The claims are not specific to a particular analyte or a particular treatment unlike Example 29 which provides a particular maker, JUL-1 and a particular action to be taken depending on whether the concentration of JUL-1 is present.  The claimed step does not apply the mental practice to an actual practical application.
Applicant argues that claim 50 now has the subject matter of claim 49 incorporated which was not previously rejected under 35 U.S.C. §101 (Remarks pg. 11 
Applicant argues that new claims 51-66 do note recite or describe a judicial exception (Remarks pg. 11 last para.).  However, this argument was not found to be persuasive with respect to claims 60-66 as explained in the current set of rejections under 35 U.S.C. §101.

With respect to the rejections under 35 U.S.C. §102 and §103, Applicant argues that Womble does not teach the features of the “pattern presented by two or more analytes” of claim 1, the “molecular fingerprint” of claim 50 or the “presence of one of the two or more analytes relative to another of the two or more of the analytes” of claim 61 (Remarks pg. 12 last para. to pg. 13 para. 2).  Specifically, Applicant argues that Womble only provides for monitoring an analyte in the blood and that does not actually teach an “analyte pattern” (Remarks pg. 13 para. 3).  However, these arguments were not found to be persuasive and it is maintained that Womble’s Raman spectroscopic signature taught by Womble (0011) would be considered a “fingerprint” by those in the art as evidenced by Balan.  Balan reports that Raman spectroscopies produce finger-print type information on the composition and the molecules within the composition (abstract and pg. 4 last para.).  Additionally, Womble clearly teaches the step of comparing an analyte pattern within the patient Raman spectrum of the two or more analytes with an analyte pattern within the one or more reference Raman spectrum of the two or more analytes (0022, 0037 and Fig. 5-6).  The Raman spectral data or analyte signatures taught in Womble are patterns as demonstrated in Fig. 5 and 6.  In 
Applicant argues that other references do not remedy the deficiencies of Womble (Remarks pg. 13 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Womble were not found to be persuasive as explained above.  
Applicant argues that Fig. 5 and 6 compare a single peak of interest and do not actually show two or more analytes as claimed and one of ordinary skill in the art would not have modify the method of Womble based on Cunningham which teaches analyzing creatinine and urea concentrations in the blood and urine (Remarks pg. 13 para. 4). However, this argument was not found to be persuasive, Womble clearly teaches the step of comparing an analyte pattern within the patient Raman spectrum of the two or more analytes with an analyte pattern within the one or more reference Raman spectrum of the two or more analytes (0011, 0022, 0037 and Fig. 5-6).  Additionally, both Womble and Cunningham are directed to methods of monitoring the levels of analytes in patient blood samples to monitor kidney function.  
Applicant argues that the claims are directed to a more complicated method which employs a more in-depth, complex analysis that considers the importance of the presence of each analyte in reference to other analytes (Remarks pg. 13-14 bridging . 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632